DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 2/28/2022, the applicant has submitted an amendment, filed 5/31/2022, amending claims 1, 11, 20, cancelling claims 2 and 12, adding claims 21-22, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Yavagal (US Patent 11,232,788) and Garimella et al. (US Patent 9,892,726) mandated by the latest amendments and for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶, to be followed by one or more ¶’s of respective examiner’s responses.
Page 7 § 1 provides a broad overview of the latest amendments without any arguments.
Page 7 § 2 provides a broad overview of the last office action without any arguments.
From the last ¶ on page 7 to the end of the 2nd ¶ on page 8, arguments primarily directed at the latest amendments are presented.
Please visit the new office action for further details.
On page 8, in the § “Training input” lines 2+ it is asserted: “A detection threshold level, however is not the same as, or equivalent to, training input” “the detection thresholds are not themselves training data used to adjust the keyword-detection model. Consequently, it cannot be said that Yavagal discloses providing training input to the first processing device”. The remainder of page 8 merely provides more examples supporting this assertion.

As an initial matter, “thresholds” in Yavalal are not the only parameters used for training. This is how the original office action mapped this limitation: “Col. 18 lines 17-26: “The device 110 and/or the second-stage speech processing component 222” (the second processing device) “may further command the first-stage speech processing component 220” (sends to the first processing device) “to change the wakeword-detection threshold based on a number of false-positive wakeword detection” (training data). This mapping is fully consistent with the applicant disclosure; i.e., according to spec. ¶ 0031 lines 11+: “The training feedback may comprise, for example, text corresponding to a recognized utterance or just a flag indicating that an incorrect determination was made”. This non-limiting definition is not inconsistent with using “threshold” and or “false-positive wakeword detection” (two examples of the “flag”) being used as “training feedback”. In addition to these, Yavagal also uses “speech” and/or “location” information as “training data”. Please visit the new office action, to see how those are mapped.
The first three ¶’s on page 9 are directed at the “training” of “keyword-detection model”.
This is an argument directed at the latest amendments, for which the applicant is respectfully directed to the new office action for further details.
On page 9 the 4th ¶ last two sentences it is argued: “Yavagal would have to disclose modifying a wakeword-detection model in response to receiving a wakeword-detection threshold”.
Although this argument is directed at something not claimed anymore, but it is completely incorrect: i.e., please see Yavagal Col. 17 lines 28-32: “The device 110 and/or the second-stage speech-processing component 222 may, in addition or instead of changing” (modifying) “the wakeword-detection model” (keyword detection model) “of the first-stage speech-processing component 220, configure the first-stage speech-processing component 220 to have a different wakeword-detection threshold” (based on a received threshold) “and/or speaker-identification threshold”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a )(2) the claimed i nvention was described in a patent issued under s ection 151, or i n a n application for pa te nt published or deemed published under s ection 122(b), in which the patent or application, as the ca se may be, names another inventor a nd was effectively filed before the e ffective filing date of the claimed invention.
Claims 1, 3-4, 6, 9, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being
unpatentable over Yavagal et al. (US 11232788 B2), hereinafter Yavagal.
Regarding Claim 1:
Yavagal teaches: An electronic device comprising:
a first processing device; ("The device includes a digital-signal processor (DSP)" (Yavagal, Abstract).
and a second processing device, wherein: the first processing device is configured to: use a keyword-detection model to determine if a segment of an input stream comprises a keyword; ("The device determines (162), using a second speech-processing component of the voice-controlled device, that the audio data includes a representation of a wakeword" (Yavagal, Fig. 1B and related text, 4:1-4). Further, "A device having a voice-based interface activates or "wakes" when it detects an utterance (segment of an input stream) that includes a wakeword [keyword] [...l wakeword-detection model of the first speech-processing component [keyword-detection model]" (Yavagal, Abstract). Yavagal is thereby disclosing a second speech-processing sub-device, or second processor, which applies a keyword-detection model to detect keywords in input audio streams. 
wake up the second processing device in response to determining that the segment of the input stream comprises the keyword; and ("The device includes a digital-signal processor (DSP) that implements a first, lower-power speech-processing component that detects when captured audio includes the wakeword; the first speech-processing component then activates a second, higher-accuracy wakeword detection component" (Yavagal, Abstract). Yavagal describes the wakeword detection component as "a second-stage, higher-accuracy speech processing component" (processor) (Yavagal, Fig. 2 and related text, 2:17-21). Yavagal is thereby waking up a second processing device in response to determining the segment comprises the keyword.
train the keyword-detection model in response to receiving a training input from the second processing device; and (Col. 18 lines 1+: “The device 110 and/or the second stage speech-processing component” (the second processing device) “may command the first-stage speech-processing component” (sends to the first processing device) “to change the wakeword-detection threshold based on determined device-use data corresponding to the device” “such as a location of the device” (training input); Col. 17 lines 22+: “first stage speech processing component” (the first processing device) “to configure a different wake-word detection model” (to train keyword detection model, for example Col. 16 lines 51+: “The wakeword-detection models” (the keyword detection model (e.g., the one “configure[ed]” by the first processing device)) “may be implemented for their corresponding locations via training” (is trained) “using location specific training data” (using the training input received from the second processing device));
the second processing device is configured to: use a first neural network to determine whether the segment of the input stream comprises the keyword; and ("a second, higher-accuracy wakeword detection component that confirms that the captured audio includes the wakeword. The device may
configure a wakeword-detection parameter, speaker-identification parameter, and/or wakeword-detection model" (Yavagal, Abstract). Further, "The firmware includes a DSP 308 that implements a first-stage speech processing component 220. The application software 306 includes an executable application 312 that includes a second-stage speech-processing component 222; the application software 306 may further include a user-training component 316 and/or a bridging component 318" (Yavagal, Fig. 3A and related text, 9:10-16). Yavagal is thereby running both processor components on the device that receives the input stream, and determining on the second processing device whether the segment indeed comprises the keyword. Further, a first neural network is used for making this determination on the second processing device, as described in Fig. 2 and as follows: "the wakeword detection components 220, 222 may be built on deep neural network (DNN)/recursive neural network (RNN) structures directly, without HMM being involved" (Yavagal, Fig. 2 and related text, 5:38-41).
provide the training input to the first processing device in response to determining that the segment of the input stream does not comprise the keyword. ("The quiet- and noisy-location wakeword-detection models may be implemented to have higher and lower sensitivities, respectively, for detecting a wakeword" (Yavagal, 16:47-52). Yavagal is thereby selecting one of multiple possible wakeword-detection models based on the need to implement higher or lower wakeword-detection sensitivities. "The device 110 and/or the second-stage speech-processing component 222 may further command the
first-stage speech-processing component 220, via the API, to change the wakeword-detection threshold based on a number of false-positive wakeword detections" (Yavagal, Fig. 2 and related text, 18:17-26). Yavagal is thereby providing the training to the first processing device based on the other (second) processor on device 110 determining the segment(s) do not comprise the keyword(s).

Regarding Claim 3:
Yavagal teaches: The electronic device of claim 1, wherein: the first processing device is a low-power processor; ("The present disclosure improves computing devices by implementing a first-stage, lower-power speech-processing component that detects a representation of a wakeword in audio data and activates a second-stage, higher-accuracy speech-processing component" (Yavagal, 2:17-21).)
the second processing device is a system on chip (SOC) configured to: operate in a reduced-activity mode; ("The present disclosure improves computing devices by implementing a first-stage, lower-power speech-processing component that detects a representation of a wa keword in audio data and activates a second-stage, higher-accuracy speech-processing component" (Yavagal, 2:17-21).)
transition from operating in the reduced-activity mode to operating in an unrestricted-activity mode upon wake-up by the first processing device. ("Once the wakeword is detected by both the first-stage wakeword detection component 220 and the second-stage wakeword detection component 222, the device 110 may wake and begin transmitting audio data 211, representing the audio 11, to the server(s) 120." (Yavagal, Fig. 2 and remaining text, 5:48-52)
Regarding Claim 4:
Yavagal teaches: The electronic device of claim 1, wherein the electronic device comprises a battery configured to provide power to the first and second processing devices. ("The device 110 and/or the second-stage speech-processing component 222 may further command the first-stage speech-processing component 220, via the API, to change the wakeword-detection threshold based determining a connection to a power source, such as an electrical outlet. If the device 110 is not connected to the power source, the device 110 and/or the second-stage speech-processing component 222 may command the first-stage speech-processing component 220, via the API, to raise the wakeword-detection threshold (to, for example, 75);" (Yavagal, 18:33-42). Yavagal is thereby teaching that without an external power source such as a wall socket, the first and second processors continue to operate by an internal power source (battery) and sets a lower wakeword-detection threshold.)
Regarding Claim 6:
The electronic device of claim 1, wherein using the keyword-detection model by the first processing device comprises: generating a user score for the segment of the input stream; ("the device 110 may select and use wakeword-detection and/or speaker-identification models for either or both of the first and second speech-processing components based on the device-use data. The device 110 may further determine and use a wakeword-detection threshold" (Yavagal, 4:8-14). "The device, however, may determine (158), using the first speech-processing component, a score corresponding to similarity between the audio data and user data and determines (160), using the first speech-processing component, that the score satisfies the speaker-identification parameter" (Yavagal, Fig. 1B and related text, 3:63-4:1). Yavagal's first processing device thereby determines, in using the keyword-detection model, a user score for the segment of the input stream.)
determining that the segment of the input stream comprises the keyword if the user score exceeds a keyword threshold; and ("The first-stage speech-processing component 220 may, for example, determine a similarity score for the candidate wakeword based on how similar it is to the stored wakeword; if the similarity score is higher than the wakeword-detection threshold the first-stage speech processing component 220 determines that the wakeword is present in the audio data,"
(Yavagal, 17:40-46). Yavagal is thereby assigning a similarity score based on similarity from the user's stored wakeword audio and the newly received input stream (user score), and determining the wakeword is present if this score exceeds a keyword threshold.
determining that the segment of the input stream does not comprise the keyword if the user score is less than the first threshold. ("The first-stage speech-processing component 220 may, for example, determine a similarity score for the candidate wakeword based on how similar it is to the stored wakeword; if the similarly score is higher than the wakeword-detection threshold the first-stage speech processing component 220 determines that the wakeword is present in the audio data, and if the similarity score is less than the wakeword-detection threshold, the first-stage speech-processing component 220 determines that the wa keword not is present in the audio data. " (Yavagal, 17:40-46). Yavagal is thereby assigning a similarity score based on similarity from the user's stored wakeword audio and the newly received input stream (user score), and determining the wakeword is present if this score exceeds a keyword threshold. "the device 110 may select and use wakeword-detection and/or speaker identification models for either or both of the first and second speech-processing components based on the device-use data. The device 110 may further determine and use a wakeword-detection threshold"
(Yavagal, 4:8-14).
Regarding Claim 9:
The electronic device of claim 1, wherein the second processing device is further configured to provide the segment of the input stream to an automatic speech-recognition (ASR) system if the second processing device determines that the segment of the input stream comprises the keyword. ("Once the wakeword is detected by both the first-stage wa keword detection component 220 and the second-stage wakeword detection component 222, the device 110 may wal<e and begin transmitting audio data 211, representing the audio 11, to the server(s) 120" (Yavagal, 5:48-52). Further, "Upon receipt by the server(s) 120, the audio data 211 may be sent to an orchestrator component 240. [...l The orchestrator component 240 may send the audio data 211 to an ASR component 250" (Yavagal, Fig. 2 and related text,
    PNG
    media_image1.png
    41
    283
    media_image1.png
    Greyscale

Regarding Claim 11:
Yavagal teaches:
A method for an electronic device comprising a first processing device and a second processing device, the method comprising: ("The device includes a digital-signal processor (DSP)" (Yavagal, Abstract). "The device determines (162), using a second speech-processing component of the voice-controlled device, that the audio data includes a representation of a wakeword" (Yavagal, 4:1-4). Yavagal is thereby disclosing a DSP (first processing device) and a separate speech-processing component (second processing device).
receiving, at the first processing device, an input stream ("a voice-controlled device 110 receives audio 11 from a user 5" (Yavagal, 3:6-8));
using a keyword-detection model, by the first processing device, to determine if a segment of the input stream comprises a keyword; ("The device determines (162), using a second speech-processing component of the voice-controlled device, that the audio data includes a representation of a wakeword" (Yavagal, Fig. 1B and related text, 4:1-4). Further, "A device having a voice-based interface activates or "wakes" when it detects an utterance (segment of an input stream) that includes a wa keword [keyword] 
    PNG
    media_image2.png
    40
    53
    media_image2.png
    Greyscale
wakeword-detection model of the first speech-processing component [keyword-detection model]" (Yavagal, Abstract). Yavagal is thereby disclosing a second speech-processing sub-device, or second processor, which applies a keyword-detection model to detect keywords in input audio streams.)
waking up the second processing device, by the first processing device, in response to determining that the segment of the input stream comprises the keyword; ("The device includes a digital-signal processor (DSP) that implements a first, lower-power speech-processing component that detects when captured audio includes the wa keword; the first speech-processing component then activates a second, higher-accuracywakeword detection component" (Yavagal, Abstract). Yavagal describes the wakeword detection component as "a second-stage, higher-accuracy speech processing component" (processor) (Yavagal, Fig. 2 and related text, 2:17-21). Yavagal is thereby waking up a second processing device in response to determining the segment comprises the keyword.
using a first neural network, by the second processing device, to determine whether the segment of the input stream comprises the keyword; ("a second, higher-accuracy wakeword detection component that confirms that the captured audio includes the wakeword. The device may configure a wakeword-detection parameter, speaker-identification pa ra meter, and/or wakeword-detection model" (Yavagal, Abstract). Further, "The firmware includes a DSP 308 that implements a first -stage speech processing component 220. The application software 306 includes an executable application 312 that includes a second-stage speech-processing component 222; the application software 306 may further include a user-training component 316 and/or a bridging component 318" (Yavagal, Fig. 3A and related text, 9:10-16). Yavagal is thereby running both processor components on the device that receives the input stream, and determining on the second processing device whether the segment indeed comprises the keyword. Further, a first neural network is used for making this determination on the second processing device, as described in Fig. 2 and as follows: "the wakeword detection components 220, 222 may be built on deep neural network (DNN)/recursive neural network (RNN) structures directly, without HMM being involved" (Yavagal, Fig. 2 and related text, 5:38-41).
providing, by the second processing device, a training input to the first processing device in response to determining that the segment of the input stream does not comprise the keyword; and ("The quiet- and noisy-location wal<eword-detection models may be implemented to have higher and lower sensitivities, respectively, for detecting a wakeword" (Yavagal, 16:47-52). Yavagal is thereby selecting one of multiple possible wakeword-detection models based on the need to implement higher or lower wakeword-detection sensitivities. "The device 110 and/or the second-stage speech-processing component 222 may further command the first-stage speech-processing component 220, via the API, to change the wakeword-detection threshold based on a number of false-positive wa keword detections" (Yavagal, Fig. 2 and related text, 18:17-26). Yavagal is thereby providing the training to the first processing device based on the other (second) processor on device 110 determining the segment(s) do not comprise the keyword(s).

training, by the first processing device,  the keyword-detection model in response to receiving a training input  (Col. 18 lines 1+: “The device 110 and/or the second stage speech-processing component” (the second processing device) “may command the first-stage speech-processing component” (sends to the first processing device) “to change the wakeword-detection threshold based on determined device-use data corresponding to the device” “such as a location of the device” (training input); Col. 17 lines 22+: “first stage speech processing component” (the first processing device) “to configure a different wake-word detection model” (to train keyword detection model, for example Col. 16 lines 51+: “The wakeword-detection models” (the keyword detection model (e.g., the one “configure[ed]” by the first processing device)) “may be implemented for their corresponding locations via training” (is trained) “using location specific training data” (using the training input received from the second processing device)).

Regarding Claim 13:
The method of claim 11, wherein: the first processing device is a low-power processor; ("The present disclosure improves computing devices by implementing a first-stage, lower-power speech-processing component that detects a representation of a wakeword in audio data and activates a second-stage, higher-accuracy speech-processing component" (Yavagal, 2:17-21).)
the second processing device is a system on chip (SOC) configured to operate in a reduced-activity mode; and ("The present disclosure improves computing devices by implementing a first-stage, lower-power speech-processing component that detects a representation of a wakeword in audio data and activates a second-stage, higher-accuracy speech-processing component" (Yavagal, 2:17-21).)
the method further comprises the second processing device transitioning from operating in the reduced activity mode to operating in an unrestricted-activity mode upon wake-up by the first processing device. ("Once the wakeword is detected by both the first-stage wakeword detection component 220 and the second-stage wakeword detection component 222, the device 110 may wake and begin transmitting audio data 211, representing the audio 11, to the server(s) 120." (Yavagal, Fig. 2 and remaining text, 5:48-52).
Regarding Claim 15:
The method of claim 11, wherein using the keyword detection model by the first processing device comprises: generating a user score for the segment of the input stream; ("the device 110 may select and use wakeword-detection and/or speaker-identification models for either or both of the first and second speech-processing components based on the device-use data. The device 110 may further determine and use a wakeword-detection threshold" (Yavagal, 4:8-14). "The device, however, may determine (158), using the first speech-processing component, a score corresponding to similarity between the audio data and user data and determines (160), using the first speech-processing component, that the score satisfies the speaker-identification pa rameter" (Yavagal, Fig. 1B and related text, 3:63-4:1). Yavagal's first processing device thereby determines, in using the keyword-detection model, a user score for the segment of the input stream.)
determining that the segment of the input stream comprises the keyword if the user score exceeds a keyword threshold; and ("The first-stage speech-processing component 220 may, for example, determine a similarity score for the candidate wakeword based on how similar it is to the stored wakeword; if the similarly score is higher than the wakeword-detection threshold the first-stage speech processing component 220 determines that the wakeword is present in the audio data," (Yavagal, 17:40-46). Yavagal is thereby assigning a similarity score based on similarity from the user's stored wakeword audio and the newly received input stream (user score), and determining the wakeword is present if this score exceeds a keyword threshold.
determining that the segment of the input stream does not comprise the keyword if the user score is less than the first threshold. ("The first-stage speech-processing component 220 may, for example, determine a similarity score for the candidate wakeword based on how similar it is to the stored wakeword; if the similarly score is higher than the wakeword-detection threshold the first-stage speech processing component 220 determines that the wakeword is present in the audio data, and if the similarity score is less than the wakeword-detection threshold, the first-stage speech-processing component 220 determines that the wakeword not is present in the audio data. " (Yavagal, 17:40-46).
Yavagal is thereby assigning a similarity score based on similarity from the user's stored wa keword audio and the newly received input stream (user score), and determining the wa keword is present if this score exceeds a keyword threshold. "the device 110 may select and use wakeword-detection and/or speaker identification models for either or both of the first and second speech-processing components based on the device-use data. The device 110 may further determine and use a wakeword-detection threshold" (Yavagal, 4:8-14).

Regarding Claim 18:
The method of claim 11, further comprising providing, by the second processing device, the segment of the input stream to an automatic speech-recognition (ASR) system if the second processing device determines that the segment of the input stream comprises the keyword. ("Once the wakeword is detected by both the first-stage wa keword detection component 220 and the second-stage wakeword detection component 222, the device 110 may wake and begin transmitting audio data 211, representing the audio 11, to the server(s) 120" (Yavagal, 5:48-52). Further, "Upon receipt by the server(s) 120, the audio data 211 may be sent to an orchestrator component 240. 	The orchestrator component 240 may send the audio data 211 to an ASR component 250" (Yavagal, Fig. 2 and related text, 
    PNG
    media_image3.png
    38
    151
    media_image3.png
    Greyscale
 62-64).
Regarding Claim 20:
A non-transitory computer-readable medium comprising instructions that, when executed by a first and second processing device, cause the first and second processing device to perform operations for: ("The device includes a digital-signal processor (DSP)" (Yavagal, Abstract). "The device determines (162), using a second speech-processing component of the voice-controlled device, that the audio data includes a representation of a wakeword" (Yavagal, 4:1-4). Yavagal is thereby disclosing a DSP (first processing device) and a separate speech-processing component (second processing device).
receiving, at the first processing device, an input stream ("a voice-controlled device 110 receives audio 11 from a user 5" (Yavagal, 3:6-8));
using a keyword-detection model, by the first processing device, to determine if a segment of the input stream comprises a keyword; ("The device determines (162), using a second speech-processing component of the voice-controlled device, that the audio data includes a representation of a wakeword" (Yavagal, Fig. 1B and related text, 4:1-4). Further, "A device having a voice-based interface activates or "wakes 'l when it detects an utterance (segment of an input stream) that includes a wakeword [keywordl [...l wakeword-detection model of the first speech-processing component [keyword-detection model]" (Yavagal, Abstract). Yavagal is thereby disclosing a second speech-processing sub-device, or second processor, which applies a keyword-detection model to detect keywords in input audio streams.) waking up the second processing device, by the first processing device, in response to determining that the segment of the input stream comprises the keyword; ("The device includes a digital-signal processor (DSP) that implements a first, lower-power speech-processing component that detects when captured audio includes the wa keword; the first speech-processing component then activates a second, higher-accuracy wakeword detection component" (Yavagal, Abstract). Yavagal describes the wakeword detection component as "a second-stage, higher-accuracy speech processing component" (processor) (Yavagal, Fig. 2 and related text, 2:17-21). Yavagal is therebywaking up a second processing device in response to determining the segment comprises the keyword. 
using a first neural network, by the second processing device, to determine whether the segment
of the input stream comprises the keyword; ("a second, higher-accuracy wakeword detection component that confirms that the captured audio includes the wakeword. The device may configure a wakeword-detection pa ra meter, spea ker-identification pa ra meter, and/or wakeword-detection model" (Yavagal, Abstract). Further, "The firmware includes a DSP 308 that implements a first -stage speech processing component 220. The application software 306 includes an executable application 312 that includes a second-stage speech-processing component 222; the application
software 306 may further include a user-training component 316 and/or a bridging component 318" (Yavagal, Fig. 3A and related text, 9:10-16). Yavagal is thereby running both processor components on the device that receives the input stream, and
determining on the second processing device whether the segment indeed comprises
the keyword. Further, a first neural network is used for making this determination on the second processing device, as described in Fig. 2 and as follows: "the wakeword detection components 220, 222 may be built on deep neural network (DNN)/recursive neural network (RNN) structures directly, without HMM being involved" (Yavagal, Fig. 2 and related text, 5:38-41).
providing, by the second processing device, a training input to the first processing device in response to determining that the segment of the input stream does not comprise the keyword; and ("The quiet- and noisy-location wakeword-detection models may be implemented to have higher and lower sensitivities, respectively, for detecting a wakeword" (Yavagal, 16:47-52). Yavagal is thereby selecting one of multiple possible wakeword-detection models based on the need to implement higher or lower wakeword-detection sensitivities. "The device 110 and/or the second-stage speech-processing component 222 may further command the first-stage speech-processing component 220, via the API, to change the wakeword-detection threshold based on a number of false-positive wakeword detections" (Yavagal, Fig. 2 and related text, 18:17-26). Yavagal is thereby providing the training to the first processing device based on the other (second) processor on device 110 determining the segment(s) do not comprise the keyword(s).
training, by the first processing device,  the keyword-detection model in response to receiving a training input  (Col. 18 lines 1+: “The device 110 and/or the second stage speech-processing component” (the second processing device) “may command the first-stage speech-processing component” (sends to the first processing device) “to change the wakeword-detection threshold based on determined device-use data corresponding to the device” “such as a location of the device” (training input); Col. 17 lines 22+: “first stage speech processing component” (the first processing device) “to configure a different wake-word detection model” (to train keyword detection model, for example Col. 16 lines 51+: “The wakeword-detection models” (the keyword detection model (e.g., the one “configure[ed]” by the first processing device)) “may be implemented for their corresponding locations via training” (is trained) “using location specific training data” (using the training input received from the second processing device)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavagal et al. (US Patent 11232788),  and further in view of Gunn et al. (US 10381001), hereinafter Gunn.
Regarding Claim 5:
Yavagal teaches: the first processing device is further configured to delay modifying the keyword-detection model until the battery is in a [..J mode; and ("The device 110 and/or the second-stage speech-processing component 222 may further command the first-stage speech-processing component 220, via the API, to change the wakeword-detection threshold based determining a connection to a power source, such as an electrical outlet. If the device 110 is not connected to the power source, the device 110 and/or the second-stage speech-processing component 222 may
command the first-stage speech-processing component 220, via the API, to raise the wakeword-detection threshold (to, for example, 75); if the device 110 is connected to the power source, the device 110 and/or the second-stage speech-processing component 222 may command the first-stage speech-processing component 220, via the API, to lower the wakeword-detection threshold (to, for example,50)." (Yavagal, 18:33-42). Yavagal is describing that without external connection to the power source
such as a wall socket, the first and second processors continue to operate (by some internal power source which must be a battery) and sets a higher wakeword-detection threshold which prevents processing of a larger number of input stream speech segments, or uttera nces, thereby conserving power until the battery is again in an externally powered [recharging] mode. 

Yavagal does not explicitly teach:[...1 batteryis in a recharging mode; and The electronic device of claim 4, wherein: the battery is a rechargeable battery configured to be
recharged in a recharging mode; and However, in an analogous art of voice control during low-power mode, Gunn teaches: [..Jrecharging mode; and The electronic device of claim 4, wherein: the battery is a rechargeable battery configured to be recharged in a recharging mode; and ("most mobile devices will display at least a clock showing the time of day and a battery charge level" (Gunn, 2:2-4). Gunn is thereby describing that the battery charge level is to be associated with most mobile devices, which since before the time of filing contained rechargeable batteries configured to be recharged. The state of being recharged is a recharging mode.
It would have therefore been obvious before the effective filing date of the invention to combine Yavagal with Gunn in order to improve Yavagal's wakeword detection system by explicitly enabling mobile device 110 to recharge in a recharging mode when it is plugged into a wall socket as most mobile devices do, as is taught by Gunn. This embodiment of providing battery recharging and a recharging mode when the mobile device is plugged into external power is taught in the art and commonly desired for the convenience of automatically recharging the battery when plugged in, which avoids the need for the user to frequently replace dead batteries.

Regarding Claim 14:
Yavagal teaches: The method of claim 11, wherein: the electronic device comprises a battery configured to provide power to the first and second processing devices; ("The device 110 and/or the second-stage speech-processing component 222 may further command the first-stage speech-processing component 220, via the API, to change the wakeword-detection threshold based determining a connection to a power source, such as an electrical outlet. If the device 110 is not connected to the power source, the device 110 and/or the second-stage speech-processing component 222 may command the first-stage speech-processing component 220, via the API, to raise the wakeword-detection threshold (to, for example, 75);" (Yavagal, 18:33-42). Yavagal is thereby teaching that without an external power source such as a wall socket, the first and second processors continue to operate by an internal power source (battery) and sets a lower wakeword-detection threshold.) 
the method further comprises the first processing device delaying modifying the keyword-detection model until the battery isin a [..J mode; ("The device 110 and/or the second-stage speech-processing component 222 may further command the first-stage speech-processing component 220, via the API, to change the wakeword-detection threshold based determining a connection to a power source, such as an electrical outlet. If the device 110 is not connected to the power source, the device 110 and/or the second-stage speech-processing component 222 may command the first-stage speech-processing component 220, via the API, to raise the wakeword-detection threshold (to, for example, 75); if the device 110 is connected to the power source, the device 110 and/or the second-stage speechprocessing component 222 may command the first-stage speech-processing component 220, via the API, to lower the wakeword-detection threshold (to, for example, 50)." (Yavagal, 18:33-42). Yavagal is describing that without external connection to the power source such as a wall socket, the first and second processors continue to operate (by some internal power source which must be a battery) and sets a higher wakeword-detection threshold which prevents processing of a larger number of input stream speech segments, or utterances, thereby conserving power until the battery is again in an externally powered [recharging] mode.
Yavagal does not explicitly teach:
[...1 battery is in a recharging mode; and
the battery is a rechargeable battery configured to be recharged in a recharging mode;
However, in an analogous art of voice control during low-power mode, Gunn teaches: [..J
recharging mode; and
the battery is a rechargeable battery configured to be recharged in a recharging mode; ("most mobile devices will display at least a clock showing the time of day and a battery charge level" (Gunn, 2:2-4). Gunn is thereby describing that the battery charge level is to be associated with most mobile devices, which since before the time of filing contained rechargeable batteries configured to be recharged. The state of being recharged is a recharging mode.
It would have been obvious before the effective filing date of the invention to combine Yavagal with Gunn in order to improve Yavagal's wakeword detection system by explicitly enabling mobile device 110 to recharge in a recharging mode when it is plugged into a wall socket as mobile devices do, as is taught by Gunn. This embodiment of providing battery recharging and a recharging mode when the mobile device is plugged into external power is taught in the art and commonly desired for the convenience of automatically recharging the battery when plugged in, which avoids the need for the user to frequently replace dead batteries.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yavagal et al. (US 11232788 B2), hereinafter Yavagal, and further in view of Ponte et al. (US 20120047172 Al), hereinafter Ponte.
Regarding Claim 7:
The electronic device of claim 6, wherein: using the first neural network by the second processing device comprises: recalculating the user score for the segment of the input stream; and ("a second, higher-accuracy wakeword detection component that confirms that the captured audio includes the wakeword. The device may configure a wakeword-detection parameter, speaker-identification parameter, and/or wakeword-detection model" (Yavagal, Abstract). These parameters and models may be built on the neural network and used for making this user score recalculation on the second processing device, as described in Fig. 2 and as follows: "the wakeword detection components 220, 222 may be built on deep neural network (DNN)/recursive neural network (RNN) structures directly, without HMM being involved" (Yavagal, Fig. 2 and related text, 5:38 41). Further, "the device determines (162), using a second speech-processing component of the voice-controlled device, that the audio data includes a representation of a wakeword. The second speech-processing component may, in addition determine a score corresponding to a similarity between the audio data and user data and may further determine that the score satisfies the speaker identification parameter" (Yavagal, 4:1-8). Yavagal is thereby running both processor components on the device that receives the input stream, and recalculates on the second processing device the user score for the input segment. appending a datum corresponding to the user score to a [learning bin if the] recalculated user score [exceeds a learning threshold]; and ("The device determines (162), using a second speech- processing component of the voice-controlled device, that the audio data includes a representation of a wakeword. The second speech-processing component may, in addition determine a score corresponding to a similarity between the audio data and user data and may further determine that the score satisfies the speaker identification parameter" (Yavagal, 4:1-8). Yavagal is thereby representing input stream segments with datum which represent the similarity between the user-trained voice data and the keyword (user scores).
modifying the keyword-detection model comprises using the learning bin. ("The trained wakeword detection components 220, 220 implemented by the device 110 may be trained and operated according to various machine learning techniques" (Yavagal, 13:66-14:1). The keyword detection components and their models are trained by the data in the learning bin as discussed above. Any memory location comprising training data is a learning bin. Thus, the full process of training a model will always comprise a learning bin.
Yavagal does not explicitly teach:
appending a datum corresponding to the user score to a learning bin if the recalculated user score exceeds a learning threshold.
However, in an analogous art of scoring voice data, Ponte et al. (US 20120047172 Al), hereinafter Ponte, teaches: appending a datum corresponding to a user score to a learning bin if the user score exceeds a learning threshold ("evaluating candidate voice recording-transcriptions pairs based on common features shared by the pairs, scoring the candidate voice recording-transcription pairs based on the evaluation, and determining whether a voice recording-transcription pair is a voice recording and its corresponding transcription if the score associated with the pair is above a pre-defined threshold.
The pairs identified as a match (i.e., having a score above the threshold) then can be used as input data for training automatic speech recognition tools." (Ponte, 110069).) Since Ponte is training automatic speech recognition (ASR) algorithms with data representing similarity between voice recordings and voice transcriptions, this training (learning) data's memory location is a learning bin.

It would have been obvious before the effective filing date of the invention to combine Yavagal's user score datum with Ponte's voice data similarity score training threshold, which also represents the similarity between voice data and another piece of speech-related data. This would improve the training data and thus the accuracy of the neural network for wakeword speech recognition on the secondary processor.

Regarding Claim 8:
The electronic device of claim 7, wherein the learning threshold is greater than the keyword threshold. : ("identifying audio recording-transcription pairs can include identifying a group of candidate transcriptions from a collection of transcriptions, where each of the candidate transcriptions shares one or more "rare" features (e.g., tokens)," (Ponte, 110069). Ponte is digitally ascribing tokens when the data features attain some threshold of digital weight/worthiness (keyword threshold). This token transcription to transcription candidates (user scores) which are algorithmically compared to their associated input speech: "voice audio recordings and voice audio recording transcriptions are mined to identify audio recording-transcription pairs". Further, a greater threshold standard in "evaluating candidate voice recording-transcriptions pairs based on common features shared by the pairs, scoring the candidate voice recording-transcription pairs based on the evaluation, and determining whether a voice recording-transcription pair is a voice recording and its corresponding transcription if the score associated with the pair is above a pre-defined threshold." (Ponte, 110069). ) Since Ponte is using the candidate keyword transcriptions as pairs with the keyword audio recording, and only using these pairs for training data when a learning threshold is passed, the learning threshold is greater than the keyword threshold.)
Regarding Claim 16:
Yavagal teaches: The method of claim 15, wherein: using the first neural network by the second processing device comprises: recalculating the user score for the segment of the input stream; and ("a second, higher-accuracy wakeword detection component that confirms that the captured audio includes the wakeword. The device may configure a wakeword-detection parameter, speaker-identification parameter, and/or wakeword-detection model" (Yavagal, Abstract). These parameters and models may be built on the neural network and used for making this user score recalculation on the second processing device, as described in Fig. 2 and as follows: "the wakeword detection components 220, 222 may be built on deep neural network (DNN)/recursive neural network (RNN) structures directly, without HMM being involved" (Yavagal, Fig. 2 and related text, 5:38-41). Further, "the device determines (162), using a second speech-processing component of the voice-controlled device, that the audio data includes a representation of a wal<eword. The second speech-processing component may, in addition determine a score corresponding to a similarity between the audio data and user data and may further determine that the score satisfies the speal<er identification parameter" (Yavagal, 4:1-8). Yavagal is thereby running both processor components on the device that receives the input stream, and recalculates on the second processing device the user score for the input segment.
appending a datum corresponding to the user score to a [learning bin if the] recalculated user score [exceeds a learning threshold]; and ("The device determines (162), using a second speech processing component of the voice-controlled device, that the audio data includes a representation of a wakeword. The second speech-processing component may, in addition determine a score corresponding to a similarity between the audio data and user data and may further determine that the score satisfies the speaker identification para meter" (Yavagal, 4:1-8). Yavagal is thereby representing input stream segments with datum which represent the similarity between the user-trained voice data and the keyword (user scores).
modifying the keyword-detection model comprises using the learning bin. ("The trained wakeword detection components 220, 220 implemented by the device 110 may be trained and operated according to various machine learning techniques" (Yavagal, 13:66-14:1). The keyword detection components and their models are trained by the data in the learning bin as discussed above.
Any memory location comprising training data is a learning bin.
Yavagal does not explicitly teach:
appending a datum corresponding to the user score to a learning bin if the recalculated user score exceeds a learning threshold.
However, in an analogous art of scoring voice data, Ponte et al. (US 20120047172 Al), hereinafter Ponte, teaches: appending a datum corresponding to a user score to a learning bin if the user score exceeds a learning threshold ("evaluating candidate voice recording-transcriptions pairs based on common features shared by the pairs, scoring the candidate voice recording-transcription pairs based on the evaluation, and determining whether a voice recording-transcription pair is a voice recording and its corresponding transcription if the score associated with the pair is above a pre-defined threshold. The pairs identified as a match (i.e., having a score above the threshold) then can be used as input data for training automatic speech recognition tools." (Ponte, 110069). ) Since Ponte is training automatic speech recognition (ASR) algorithms with data representing similarity between voice recordings and voice transcriptions, this training (learning) data's memory location is a learning bin.
It would have been obvious before the effective filing date of the invention to combine Yavagal's user score datum with Ponte's voice data similarity score training threshold, which also represents the similarity between voice data and another piece of speech-related data. This would improve the training data and thus the accuracy of the neural network for wakeword speech recognition on the secondary processor.

Regarding Claim 17:
The method of claim 16, wherein the learning threshold is greater than the keyword threshold. ("identifying audio recording-tra nscription pairs can include identifying a group of candidate transcriptions from a collection of tra nscriptions, where each of the candidate transcriptions shares one or more "rare" features (e.g., tokens)," (Ponte, 110069). Ponte is digitally ascribing tokens when the data features attain some threshold of digital weight/worthiness (keyword threshold). This token transcription to transcription candidates (user scores) which are algorithmically compared to their associated input speech: "voice audio recordings and voice audio recording transcriptions are mined to identify audio recording-transcription pairs". Further, a greater threshold standard is "evaluating candidate voice recording-transcriptions pairs based on common features shared by the pairs, scoring the candidate voice recording-transcription pairs based on the evaluation, and determining whether a voice recording-transcription pair is a voice recording and its corresponding tra nscription if the score associated with the pair is above a pre-defined threshold." (Ponte, 110069). ) Since Ponte is using the candidate keyword transcriptions as pairs with the keyword audio recording, and only using these pairs for training data when a learning threshold is passed, the learning threshold is greater than the keyword threshold.)

Claim 10 and 19 are rejected under the combination of Yavagal in view of Wightman (US 10,074,364), and further in view of Gunn.
Regarding Claim 10:
Yavagal teaches:
The electronic device of claim 9, wherein: the second processing device monitors a false-alarm rate of the first processing device; and ("the second-stage speech processing component 222 may command the first-stage speech-processing component 220, via the API, to raise the wakeword-detection threshold (to, for example, 75); if the number of false-positive wakeword detections is low (e.g., less than one per minute)," (Yavagal, 18:23-32). the first processing device is configured to, [after achieving a predeterminedfalse-alarm rate], subsequently bypass waking up the second processing device and [provide the segment of the input stream to the ASR system without waking up the second processing device]. ("the device 110 may select and use wakeword-detection and/or speaker-identification models for either or both of the first and second speech-processing components based on the device-use data. The device 110 may further determine and use a wakeword-detection threshold" (Yavagal, 4:8-14). Further, "The wakeword-detection sensitivity of the wal<eword detector 412 and/or second-stage classifier 416 may be altered in response to determining device-use data corresponding to the device 110 and determining a wakeword detection parameter corresponding to the device-use data" (Yavagal, Fig. 2 and related text, 13:33-37). Yavagal is using either the first or second speech-processor for the keyword detection models, and in the case of only using the first, bypassing waking up the second.
yavagal doesn't teach: [..J after achieving a predetermined false-alarm rate
However, in an analogous art of voice control during low-power mode, Wightman teaches: [..J after achieving a predetermined false-alarm rate ("If, at step 812, it is determined that the similarity value is greater than the similarity threshold value, then process 800 may proceed to step 818 where speech recognition processing may be caused to stop." (Wightman, Fig. 8 and related text, 31:59-62). Further related to multiple processors, "The electronic system of claim 14, wherein: the at least one processor comprises at least one first processor associated with at least one first electronic device and at least one second processor associated with at least one second electronic device; the at least one first processor is operable to: receive the first instance of the audio data determine that the plurality of additional instances of audio data representing the first sound are also received, determine the number of the instances of audio data, determine that the number of instances is greater than the threshold value, generate the first sound profile, and cause a communication to be sent to the second electronic device that causes the first sound profile to be stored; and the at least one second processor is operable to: generate the second sound profile of the second sound, determine that the similarity value of the second sound profile and the first sound profile is greater than the similarity threshold value, and based at least in part on the determination that the similarity value is greater than the similarity threshold value [achieving predetermined false-alarm ratel, refrain from causing the at least some automated speech recognition processing to be performed for the second audio data. (Wightman, 37:10-38:14). Wightman is thereby determining that a secondary, more intensive speech recognition processor is not needed when a low enough falseness likelihood (false-alarm rate) is achieved by the first, lower power processing.
It would have been obvious to combine Yavagal with Wightman in order to improve Yavagal's Wakeword Detection system by enabling mobile device 110 to achieve a predetermined false-alarm rate in the low power mode without needing to enable the secondary, more power-hungry processor. The embodiment of providing low error rates in speech comparison processing while maintaining relatively low power operation by keeping a secondary processor asleep, is both taught and desired in the art. 

Yavagal in combination with Wightman doesn't teach: [..J provide the segment of the input stream to the ASR system without waking up the second processing device. However, in an analogous art of voice control during low-power mode, Gunn teaches: [...provide the segment of the input stream to the ASR system without waking up the second processing device ("the low-power processing 103 takes over some operations of the application processor 101 and may execute at least a reduced code version of the voice recognition engine 205 executable code. In other embodiments, the speech segment monitor 207 ta kes over when the application processor 101 goes into sleep mode, and provides a limited voice recognition capability" (Gunn, 7:32-41). Gunn is using the ASR system on the low-power processor without waking up the second, more powerful application processor which, in normal operation, would access the ASR system. Gunn is thereby teaching the first processing device configured to bypass waking up the second, and providing the voice segment directly to the ASR system.
It would have been obvious to combine Yavagal and Wightman with Gunn in order to improve Yavagal's Wakeword Detection system by enabling mobile device 110 to operate more fully with the ASR function in the low power mode without the secondary processor activated. This combination is taught by Gunn: "any function that may be performed while a device is in low-power operating mode may benefit from the embodiments herein described as may occur to those skilled in the art." Therefore, the embodiment of providing voice recognition capability when the application processor, or secondary processor, goes to sleep, is both taught and desired in the art.

Regarding Claim 19:
The method of claim 18, further comprising: monitoring, by the second processing device, a false alarm rate of the first processing device; and ("the second-stage speech processing component 222 may command the first-stage speech-processing component 220, via the API, to raise the wakeword- detection threshold (to, for example, 75); if the number of false-positive wakeword detections is low (e.g., less than one per minute)," (Yavagal, 18:23-32). [after achieving a predetermined false-alarm ratel by the first processing device, subsequently bypassing waking up the second processing device and [providing the segment of the input stream to the ASR system without waking up the second processing device.] ("the device 110 may select and use wakeword-detection and/or speaker-identification models for either or both of the first and second speech-processing components based on the device-use data. The device 110 may further determine and use a wakeword-detection threshold" (Yavagal, 4:8-14). Further, "The wakeword-detection sensitivity of the wakeword detector 412 and/or second-stage classifier 416 may be altered in response to determining device-use data corresponding to the device 110 and determining a wakeword detection parameter corresponding to the device-use data" (Yavagal, Fig. 2 and related text, 13:33-37). Yavagal is using either the first or second speech-processor for the keyword detection models, and in the case of only using the first, bypassing waking up the second.
Yavagal doesn't teach: after achieving a predetermined false-alarm rate [..J However, in an analogous art of voice control during low-power mode, Wightman teaches: after achieving a predetermined false-alarm rate [..J ("If, at step 812, it is determined that the similarity value is greater than the similarity threshold value, then process 800 ma proceed to step 818 where speech recognition processing may be caused to stop." (Wightman, Fig. 8 and related text, 31:59-62).
Further related to multiple processors, "The electronic system of claim 14, wherein: the at least one processor comprises at least one first processor associated with at least one first electronic device and at least one second processor associated with at least one second electronic device; the at least one first processor is operable to: receive the first instance of the audio data determine that the plurality of additional instances of audio data representing the first sound are also received, determine the number of the instances of audio data, determine that the number of instances is greater than the threshold value, generate the first sound profile, and cause a communication to be sent to the second electronic device that causes the first sound profile to be stored; and the at least one second processor is operable to: generate the second sound profile of the second sound, determine that the similarity value of the second sound profile and the first sound profile is greater than the similarity threshold value, and based at least I part on the determination that the similarity value is greater than the similarity threshold value [achieving predetermined false-alarm ratel, refrain from causing the at least some automated speech recognition processing to be performed for the second audio data. (Wightman, 37:10-38:14).
Wightman is thereby determining that a secondary, more intensive speech recognition processor is not needed when a low enough falseness likelihood (false-alarm rate) is achieved by the first, lower power processing.
It would have been obvious to combine Yavagal with Wightman in order to improve Yavagal's Wakeword Detection system by enabling mobile device 110 to achieve a predetermined false-alarm rate in the low power mode without needing to enable the secondary, more power-hungry processor. The embodiment of providing low error rates in speech comparison processing while maintaining relatively low power operation by keeping a secondary processor asleep, is both taught and desired in the art.
Yavagal in combination with Wightman doesn't teach: [..J providing the segment of the input stream to the ASR system without waking up the second processing device.
However, in an analogous art of voice control during low-power mode, Gunn teaches: [..J
providing the segment of the input stream to the ASR system without waking up the second processing device. ("the low-power processing 103 takes over some operations of the application processor 101 and may execute at least a reduced code version of the voice recognition engine 205 executable code. In other embodiments, the speech segment monitor 207 takes over when the application processor 101 goes into sleep mode, and provides a limited voice recognition capability" (Gunn, 7:32-41). Gunn is using the ASR system on the low-power processor without waking up the second, more powerful application processor which typically would enable access to the ASR system. Gunn is thereby teaching the first processing device configured to bypass waking up the second, and providing the voice segment directly to the ASR system.
It would have been obvious to combine Yavagal and Wightman with Gunn in order to improve Yavagal's Wa keword Detection system by enabling mobile device 110 to operate more fully with the ASR function in the low power mode without the secondary processor activated. This combination is taught by Gunn: "any function that may be performed while a device is in low-power operating mode may benefit from the embodiments herein described as may occur to those skilled in the art." Therefore, the embodiment of providing voice recognition capability when the application processor, or secondary processor, goes to sleep, is both taught and desired in the art.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavagal, and further in view of Garimella et al. (US Patent 9,892,726).
Regarding claim 21, Yavagal does teach the electronic device of claim 1, wherein the first processing device is configured to train the keyword-detection model by 
Yavagal does not specifically disclose it trains its keyword-detection model by adjusting one of a mean vector, a covariance matrix of Gaussian mixture model (GMM), and a hidden Markov model (HMM).
Garimella et al. do teach it trains keyword-detection model by adjusting one of a mean vector, a covariance matrix of Gaussian mixture model (GMM), and a hidden Markov model (HMM) (Col. 2 lines 31+: “a GMM may be defined by a set of weights and corresponding parameters for its component Gaussians. One common way, among others, of modifying the Gaussian of a GMM is to adjust their mean vectors” (adjusting mean vector of a GMM, where this model is used for “speech recognition” (Col. 1 line 52), and in particular according to Col. 4 lines 5-6 “to detect a particular keyword [that] has been spoken”)).

Regarding claim 22, Yavagal does teach the method of claim 11, wherein the training of the keyword-detection model comprise 
Yavagal does not specifically disclose it trains its keyword-detection model by adjusting one of a mean vector, a covariance matrix of Gaussian mixture model (GMM), and a hidden Markov model (HMM).
Garimella et al. do teach it trains keyword-detection model by adjusting one of a mean vector, a covariance matrix of Gaussian mixture model (GMM), and a hidden Markov model (HMM) (Col. 2 lines 31+: “a GMM may be defined by a set of weights and corresponding parameters for its component Gaussians. One common way, among others, of modifying the Gaussian of a GMM is to adjust their mean vectors” (adjusting mean vector of a GMM, where this model is used for “speech recognition” (Col. 1 line 52), and in particular according to Col. 4 lines 5-6 “to detect a particular keyword [that] has been spoken”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific formalism employed by the “GMM” of Garimella et al. into the “GMM” of Yavagal would enable the combined systems and their associated methods to perform in combination as they do separately so that their “GMM can accurately model non-normal distributions, such as multimodel distributions, symmetric distributions” as disclosed in Garimella et al. Col. 2 lines 21-22.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
July 21st 2022.